DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figs. 1-6) in the reply filed on March 3, 2021 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2021.
Claims 1-13 and 15-20 are presented for examination below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein when the first and second side straps are set in the wrapped position, one of the first and second side straps is received through the slot such that first and second strap portions continuously overlap each other along the back surface of the base portion” (claim 1, see rejection under 35 USC 112 below)
“wherein when the first and second side straps are set in the wrapped position, the first fastening member is fastened to the second fastening section of the base portion and the second fastening member is fastened to the first fastening section of the base portion such that the first and second strap portions extend across a length of the back surface of the base portion” (claim 9, see rejection under 35 USC 112 below)
“wherein when the first and second side straps are set in the wrapped position, the first and second side straps are fastened to the front surface of the base portion such that the first and second strap portions extend across the back surface of the base portion” (claim 18, see rejection under 35 USC 112 below)
“wherein the slot is disposed on the base and between: (i) the first fastening section and the first side edge or (ii) the second fastening section and the second side edge” (claim 4)
“wherein the base portion comprises a slot for receiving one of the first and second side straps and disposed between either: (i) the first fastening section and the first side edge or (ii) the second fastening section and the second side edge” (claim 10)
Regarding the slot and its claimed location, the Examiner notes that while Fig. 3 shows slot 110, the slot does not appear to be disposed between the first fastening section 320 and the first side edge 302, or between the second fastening section 322 and the second side edge 304. Rather, the slot appears to be disposed beyond the first and second side edges towards the center of the back of the brassiere.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both a back-facing surface of the base member (see Fig. 3) and a front-facing surface of the base member (see Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 12 are objected to because of the following informalities: “the first side and shoulder straps” should read “the first side strap and the first shoulder strap,” to enhance clarity. .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein when the first and second side straps are set in the wrapped position, one of the first and second side straps is received through the slot such that first and second strap portions continuously overlap each other along the back surface of the base portion to wrap around a back of the user.” The limitation is indefinite, as the base portion is previously recited to be “disposed along a bottom edge of the cup portion” and therefore appears to form only a front portion of the sports bra. As such, the back surface of the base portion appears to refer to the inner-facing (back-facing) surface of the front panel of the bra underneath the cup portion. See Fig. 3 and paragraph 0060 of the specification which refers to “back surface 312 of base portion 300.” If the back surface of the base portion is in fact an inner-facing surface of a front panel of the bra, it is then unclear how the first and second strap portions overlap each other along the back surface of the base portion to wrap around a back of the user.
such that the first and second strap portions extend across a length of the back surface of the base portion to wrap around a back of the user” (claim 9) and “wherein when the first and second side straps are set in the wrapped position, the first and second side straps are fastened to the front surface of the base portion such that the first and second strap portions extend across the back surface of the base portion to wrap around a back of the user” (claim 18). The limitations are indefinite, as it is unclear how, when the first and second straps are attached to the front surface of the base portion in the wrapped position, they are also extending across the back surface of the base portion. Furthermore, as noted above in conjunction with claim 1, if the back surface of the base portion is in fact an inner-facing surface of a front panel of the bra, it is then unclear how the first and second strap portions extend across the back surface of the base portion to wrap around a back of the user.
Claims 1, 9, and 18 also recite the limitation “wherein when the first and second side straps are set in the open position, the first and second strap portions do not overlap each other along/do not extend across the back surface of the base such that the back surface of the base portion is exposed to receive the torso of the user.” The limitation is indefinite, as it is unclear how the back surface of the base portion is exposed to receive the torso of the user in the open position. Again, it is unclear which portion of the base portion is actually considered the back surface, and how the back surface would receive the torso of the user in the open position but not front of the base portion, and therefore it appears that that the back surface as illustrated/described would receive the torso of the wearer regardless of whether the brassiere is in the open position or in the wrapped position.
Dependent claims are rejected at least for depending from rejected claims.	
Examiner’s Note
Claims 1-13 and 15-20 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Examiner, Art Unit 3732